Consent of Independent Registered Public Accounting Firm We consent to the use of our name as it appears under the caption “Financial Highlights” in the Prospectus and under the caption “Independent Registered Public Accounting Firm and Financial Statements” in the Statement of Additional Information, which is included in this Post-Effective Amendment No. 31 to Registration Statement No. 333-40128 on Form N-1A (the “Registration Statement”) of Baird Funds, Inc. Chicago, Illinois September 19, 2012
